TWIN VENTURES LTD.


NEWS RELEASE

April 23, 2004 Trading Symbol: TWVL OTCBB


BAINRIDGE ISLAND, WA, -Twin Ventures, Ltd. (OTCBB: TWVL) is pleased to announce
that as of today’s date Mr. Victor L. Perkell, (B.A., L.L.B.) has been appointed
as a member of the Board of Directors of the Company.

Mr.     Perkell received his B.A. in Political Science from Glendon College,
York University, Toronto in 1988 and his L.L.B. from Osgoode Hall Law School in
1991. Mr. Perkell has been a member of the bar since 1993 when he practiced as a
sole practitioner and later founded the partnership of Bedford-Jones & Perkell
in Toronto. Mr. Perkell was counsel in several high-profile cases and also
maintained a small commercial practice. Since retiring from private practice in
the late 1990s, Mr. Perkell continues to consult and manage various business
interests in the Toronto area.

Simultaneous with the appointment of Mr. Perkell to the Board of Directors of
the Company, Mr. Brian Bisset has tendered his resignation from the Board of
Directors of the Company to puruse other interests. In addition, Mr. Graeme
Scott, the President of the Company, has purchased, in a private transaction
4,000,000 common shares of the Company which are restricted in accordance with
Rule 144 of the Securities Act of 1933. Mr. Scott now holds a cumulative total
of 6,000,000 common shares.

After these corporate changes, the Company intends to continue its philosophy to
seek, evaluate and engage in the acquisition, exploration and development of
mineral properties with exploration and development potential.

Safe harbour for Forward-Looking Statements:

Except for statements of historical fact, the information presented herein
constitutes forward-looking statements within the meaning of the Private
Securities Litigation Reform Act of 1995. Such forward-looking statements
involve known and unknown risks, uncertainties and other factors which may cause
the actual results, performance or achievements of the company to be materially
different from any future results, performance or achievements expressed or
implied by such forward-looking statements. Such factors include general
economic and business conditions, the ability to acquire and develop specific
projects, the ability to fund operations and changes in consumer and business
consumption habits and other factors over which Twin Venture Ltd. has little or
no control.